DETAILED ACTION
1.            Receipt is acknowledged of Applicant’s amendments and remarks filed 8/5/2022.  
 
INFORMATION DISCLOSURE STATEMENT
2.            No new Information Disclosure Statements (IDS) has been submitted for review.

WITHDRAWN REJECTIONS
3.            Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  2-3, 6, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322)  in view of  Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047) as evidenced by Marczenko et al. Carminic Acid and 1,3 Dihydroxyacetone dimer, Thermo Scientific®. 
Castro et al.  (US Patent 6,214,322) (hereinafter Castro et al.) disclose compositions  that contain water at 66 and 67 % % (Ex. 1 and  2).  The composition is a cosmetic (abstract). The composition contains carmine powder dissolved into the water of phase A. The composition comprises about .001 % to about 1 % by weight carmine (claim 4). The composition contains humectants which promote the retention of moisture (col. 4, lines 66-67). Examples of humectants include glycerin and glycols such as hexylene glycol (col. 5, lines 1-7). Glycerin is used as an Example of humectant and is present at 2 % in Table 1 and 1 % in Table 2. Thus, the humectant is present in an amount that overlaps with the instant claims  of 0.5-70 mass %. The proportion of carminic acid to the water is greater than or equal to .1-2 % mass based on the total amount of the aqueous cosmetic (Table 2). The carmine powder is dissolved in the water (col. 7, lines 43-45). The cosmetic is applied to the hair, skin or nails for the purpose of tanning, coloring, and/or darkening the same. Castro et al. disclose that the viscosity of the composition or product of the present invention depends upon the type of formulation being prepared, e.g., a liquid formulation will have a higher viscosity than a cream or gel formulation. Typically, the viscosity of cream formulations will range from 5,000 to 150,000 cps (col. 6, lines 22-28).Carmine is also known as carminic acid (see evidence reference Marczenko et al. Carminic Acid section 11.2.2 carminic acid method). While eyebrow cosmetic, eyeliner or eyeshadow is not mentioned these are intended use of the composition. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Castro et al. disclose that acidifying and alkalizing agents are added to obtain the desired pH of the composition. Buffering agents are used to maintain an established pH of the composition. Castro disclose that vehicles are often referred to as the base for the cosmetically acceptable carrier, e.g., a fluid that is capable of delivery the other components of the composition to the skin with acceptable absorption into the skin where these vehicles can be water (e.g., deionized water (col. 5 line 63-col. 6 line 2). The composition comprises carmine and a self-tannin agent which is taught to be 1,3 dihydroxyacetone (claims 1 and 6). The compositions also are for application to the hair skin or nails for purpose of coloring where the composition is a composition according to claim 1 and a carrier where the carrier can be one or more of dispersing agents and sunscreen agents (claim 13 and 20). While the compositions recite inclusion of 1,3 dihydroxyacetone this ingredient  is primarily used as an ingredient in sunless tanning products. It is a waterproof skin dye used to darken light or unpigmented areas of skin affected by vitiligo, scars or other causes (see evidence 1,3 Dihydroxyacetone dimer, Thermo Scientific®). Thus, it can be construed as the dye of instant claim 13 (claims 1, 4, 6, 13, 17, and 19-20). Ex 1 and 2 contain carmine at 0.04 and 0.045 however, the refences states the carmine can be varied from  0.001% and about 1%. Use of 1 % carmine 1/75.04 in Example 1 for example, provides for 1.33 % ratio and the amount of carmine is taught to vary and can be used in amounts of  1 % carmine. 
Castro et al. does not disclose viscosity of 2 to 50 mPas at 25°C as measured using a Brookfield viscometer. 
Pschirer et al. (US 2011/0142891) (hereinafter Pschirer et al.) disclose liquid cosmetics where in order to enable trouble-free application, a viscosity of less than 50 mPas (Brookfield, 25°C) is used (para 0021). Appel et al. (US 2008/0102047) (hereinafter Appel et al.) disclose aqueous formulations having a viscosity of less than 50 mPas (Brookfield 25°C)  and in  order to ensure sufficient viscosity levels to allow application with a capillary applicator, despite the viscosity-increasing substances contained in the preparation, such as  pigments used as colorants (para 0004-0005). 
Appel et al. disclose cosmetic preparation for coloring eyes where the aqueous cosmetic has a viscosity of less than 50 mPas as measured by Brookfield at 25 °C (abstract and claim 1). Such a composition can be applied to eyelid or eyebrow without difficulty using a capillary applicator (para 0005). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the cosmetic compositions be optimized to a viscosity of less than  50 mPas as measured by Brookfield at 25 °C. One would have been motivated to do so such that they can be applied without difficulty (i.e., less viscous) and allow application with a capillary applicator and enable trouble-free application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

5.	Claims 12 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322),  Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047) as evidenced by Marczenko et al. Carminic Acid and 1,3 Dihydroxyacetone dimer, Thermo Scientific® as applied to claims 2-3, 6, 9 and 12-13 above, and further in view of Chodorowski-Kimmes et al. (US 2012/0315230) .
Castro et al. has been discussed supra and while does not teach eyeliner, eyeshadow or eyebrow cosmetic, these are regarded as intended use. 
Chodorowski-Kimmes et al. (US 2012/0315230) (hereinafter Chodorowski-Kimmes et al.) disclose cosmetic compositions that contain colorants intended to color the composition (para 0146) and that pigments include cochineal carmine (a.k.a. carmine or carminic acid) (para 0148). They may be used in the form of a product for caring for and/or making up bodily or facial skin, the lips, the eyelashes, the eyebrows, the hair or nails and may be an antisun or self-tanning product or may be a makeup composition such as eyeliner or eyeshadow (para 0158). It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the coloring the cosmetic of Castro et al. be for use in formulations such as self-tanning or eyeshadow or eyeliners or use on eyebrows as taught in Chodorowski-kimmes et al. 

6.	Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322), Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047)  as evidenced by Marczenko et al. Carminic Acid and 1,3 Dihydroxyacetone dimer, Thermo Scientific®  as applied to claims 2-3, 6, 9 and 12-13 above, and further in view of Sasaki (US patent 9,877,565). 
	The modified Castro et al. has been discussed supra and does not disclose a pen-shaped container. Sasaki (US patent 9,877, 565) (hereinafter Sasaki) disclose a liquid cosmetic material container having shape of a pen that holds the liquid cosmetic where the liquid cosmetic material is stored in the lid while being impregnated with impregnation body, the liquid cosmetic material does not leak from the lid even in a posture in which the lid is separated (abstract). The compositions include eyeliners. It would have been prima facie obvious to one of ordinary skill in the art to package the liquid cosmetic of Castro et al. in the pen shaped container of Sasaki. One would have been motivated to do so because the liquid cosmetic can be contained where it does not leak even when the lid is separated. 

7.	Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322),  Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047) as evidenced by Marczenko et al. Carminic Acid and 1,3 Dihydroxyacetone dimer, Thermo Scientific®) as applied to claims 2-3, 6, 9 and 12-13 above, and further in view of Chodorowski-Kimmes et al. (US 2012/0315230) and Sasaki (US patent 9,877,565). 
	The modified Castro et al. has been discussed supra and does not disclose a pen-shaped container. Sasaki disclose a liquid cosmetic material container having shape of a pen that holds the liquid cosmetic where the liquid cosmetic material is stored in the lid while being impregnated with impregnation body, the liquid cosmetic material does not leak from the lid even in a posture in which the lid is separated (abstract). Sasaki disclose for use in eyeliner.  It would have been prima facie obvious to one of ordinary skill in the art to package the liquid cosmetic of Castro et al. in the pen shaped container of Sasaki. One would have been motivated to do so because the liquid cosmetic can be contained where it does not leak even when the lid is separated. 
Castro et al. has been discussed supra and while does not teach eyeliner, eyeshadow or eyebrow cosmetic, these are regarded as intended use. Sasaki disclose eyeliner however, Chodorowski-Kimmes et al. disclose cosmetic compositions that contain colorants intended to color the composition (para 0146) and that pigments include cochineal carmine (a.k.a. carmine or carminic acid) (para 0148). They may be used in the form of a product for caring for and/or making up bodily or facial skin, the lips, the eyelashes, the eyebrows, the hair or nails and may be a antisun or self-tanning product or may be a makeup composition such as eyeliner or eyeshadow (para 0158). It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the coloring the cosmetic of Castro et al. be for use in formulations such as self-tanning or eyeshadow or eyeliners or use on eyebrows as taught in Chodorowski-kimmes et al. 


8.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322), Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047)  as evidenced by Marczenko et al. Carminic Acid and 1,3 Dihydroxyacetone dimer, Thermo Scientific® as applied to claims 2-3, 6, 9 and 12-13 above, and further in view of Tashiro et al. (US 2011/0177144).
Castro et al. disclose that acidifying and alkalizing agents are added to obtain the desired pH of the composition. Buffering agents are used to maintain an established pH of the composition. Castro et all. Does not teach pH of 6 to 9. 
Tashiro et al. (US 2011/0177144) (hereinafter Tashiro et al.) disclose aqueous cosmetic preparations (title and abstract).  The pH of the aqueous cosmetic preparation of the invention may be adjusted by a base or acid. When the pH of the aqueous cosmetic preparation is adjusted, it may be set by adjusting the amount of acids such as hydrochloric acid, citric acid, lactic acid, or glutamic acid which are used for normal cosmetics and bases such as sodium hydroxide or arginine. Tashiro et al. disclose the pH in the invention is a value measured by the glass electrode method (para 0038). The pH of the aqueous cosmetic preparation of the invention is preferably from 5 to 9, more preferably from 6 to 8.5. When the pH of the aqueous cosmetic preparation is within the range, the aqueous cosmetic preparation having good dispersion stability and preservation stability is obtained (para 0201). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to adjust the pH of the aqueous cosmetic of Castro with acidifying and alkalizing agents to adjust towards the desired pH. One would have been motivated to do so because when the pH of the aqueous cosmetic preparation is within the range 5-9, the aqueous cosmetic preparation having.  good dispersion stability and preservation stability is obtained. It is well within the purview of one of ordinary skill in the art to adjust to the desired pH. 

9.	Claims  2-3, 6, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Piot et al.  (US Patent 6,214,322)  in view of  Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047) as evidenced by Marczenko et al. Carminic Acid and SpecialChem Synperonic PE/L 44.
	Piot et al. (US Patent 6,641,823) (hereinafter Piot et al.) disclose aqueous cosmetic compositions containing film former, non-ionic surfactant in form of block copolymer of polyethylene glycol and polypropylene glycol and powdered colorant (abstract). Eyeliner compositions are disclosed (Examples 1 and 2). Example 1 disclose film forming polymers (e.g., Luviskol  VA 73 E), propylene glycol (polyhydric alcohol), ethanol, preservatives and water. The pigment is black iron oxide however,  the pulverulent  coloring matter can be carmine (claims 1 and 15). SYNPERONIC PE/L 44 is disclosed and as evidenced by SpecialChem Synperonic PE/L 44 is a dispersant (i.e., dispersing agent). While the example disclose black iron oxide, Piot et al. disclose that the pulverulent coloring matter can be chosen from carmine (claim 15). The amount can be from 0.1-40 % ( claim 17). Piot et al. disclose the water ranges from 10-90 % (claim 22). The propylene glycol can be from 0.1-30 % (claims 19-20). 1,3 butylene glycol is disclosed (claim 19). Pinot et al. disclose water is present from 10-90 % and the pulverulent coloring agent (e.g., carmine) can be present from 0.5-30 % (see claims). Thus, the compositions are disclosed can contain 0.5 pulverulent (e.g., carmine) and 90 % water would arrive at 0.5 % ratio for carmine to water. The amounts disclosed overlap with the ratio of the claimed carminic acid to water. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Piot et al. does not disclose viscosity of 2 to 50 mPas at 25°C as measured using a Brookfield viscometer. 
Pschirer et al. (US 2011/0142891) (hereinafter Pschirer et al.) disclose liquid cosmetics where in order to enable trouble-free application, a viscosity of less than 50 mPas (Brookfield, 25°C) is used (para 0021). Appel et al. (US 2008/0102047) (hereinafter Appel et al.) disclose aqueous formulations having a viscosity of less than 50 mPas (Brookfield 25°C)  and in  order to ensure sufficient viscosity levels to allow application with a capillary applicator, despite the viscosity-increasing substances contained in the preparation, such as  pigments used as colorants (para 0004-0005). 
Appel et al. disclose cosmetic preparation for coloring eyes where the aqueous cosmetic has a viscosity of less than 50 mPas as measured by Brookfield at 25 °C (abstract and claim 1). Such a composition can be applied to eyelid or eyebrow without difficulty using a capillary applicator (para 0005). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the cosmetic compositions be optimized to a viscosity of less than  50 mPas as measured by Brookfield at 25 °C. One would have been motivated to do so such that they can be applied without difficulty (i.e., less viscous) and allow application with a capillary applicator and enable trouble-free application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

10.	Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Piot et al. (US Patent 6,641,823), (Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047)  as evidenced by Marczenko et al. Carminic Acid and  SpecialChem Synperonic PE/L 44 as applied to claims 2-3, 6, 9 and 12-13 above, and further in view of Sasaki (US patent 9,877,565). 
	The modified Piot et al. has been discussed supra and does not disclose a pen-shaped container. Sasaki (US patent 9,877, 565) (hereinafter Sasaki) disclose a liquid cosmetic material container having shape of a pen that holds the liquid cosmetic where the liquid cosmetic material is stored in the lid while being impregnated with impregnation body, the liquid cosmetic material does not leak from the lid even in a posture in which the lid is separated (abstract). The compositions include eyeliners. It would have been prima facie obvious to one of ordinary skill in the art to package the liquid cosmetic of Piot et al. in the pen shaped container of Sasaki. One would have been motivated to do so because the liquid cosmetic can be contained where it does not leak even when the lid is separated. 

11.	Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al.  (US Patent 6,214,322),  Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047) as evidenced by Marczenko et al. Carminic Acid and SpecialChem Synperonic PE/L 44 as applied to claims 2-3, 6, 9 and 12-13 above, and further in view of Chodorowski-Kimmes et al. (US 2012/0315230) and Sasaki (US patent 9,877,565). 
	The modified Piot et al. has been discussed supra and does not disclose a pen-shaped container. Sasaki disclose a liquid cosmetic material container having shape of a pen that holds the liquid cosmetic where the liquid cosmetic material is stored in the lid while being impregnated with impregnation body, the liquid cosmetic material does not leak from the lid even in a posture in which the lid is separated (abstract). Sasaki disclose for use in eyeliner.  It would have been prima facie obvious to one of ordinary skill in the art to package the liquid cosmetic of Piot et al. in the pen shaped container of Sasaki. One would have been motivated to do so because the liquid cosmetic can be contained where it does not leak even when the lid is separated. 
Piot et al. et al. has been discussed supra and while does not teach eyeliner, eyeshadow or eyebrow cosmetic, these are regarded as intended use. Sasaki disclose eyeliner however, Chodorowski-Kimmes et al. disclose cosmetic compositions that contain colorants intended to color the composition (para 0146) and that pigments include cochineal carmine (a.k.a. carmine or carminic acid) (para 0148). They may be used in the form of a product for caring for and/or making up bodily or facial skin, the lips, the eyelashes, the eyebrows, the hair or nails and may be a antisun or self-tanning product or may be a makeup composition such as eyeliner or eyeshadow (para 0158). It  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the coloring the cosmetic of Castro et al. be for use in formulations such as self-tanning or eyeshadow or eyeliners or use on eyebrows as taught in Chodorowski-kimmes et al. 


12.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Piot et al. (US Patent 6,641,823), (Pschirer et al. (US 2011/0142891) and  Appel et al. (US 2008/0102047)  as evidenced by Marczenko et al. Carminic Acid and SpecialChem Synperonic PE/L 44 as applied to claims 2-3, 6, 9 and 12-13 above, and further in view of Tashiro et al. (US 2011/0177144).
Castro et al. disclose that acidifying and alkalizing agents are added to obtain the desired pH of the composition. Buffering agents are used to maintain an established pH of the composition. Castro et all. Does not teach pH of 6 to 9. 
Tashiro et al. (US 2011/0177144) (hereinafter Tashiro et al.) disclose aqueous cosmetic preparations (title and abstract).  The pH of the aqueous cosmetic preparation of the invention may be adjusted by a base or acid. When the pH of the aqueous cosmetic preparation is adjusted, it may be set by adjusting the amount of acids such as hydrochloric acid, citric acid, lactic acid, or glutamic acid which are used for normal cosmetics and bases such as sodium hydroxide or arginine. Tashiro et al. disclose the pH in the invention is a value measured by the glass electrode method (para 0038). The pH of the aqueous cosmetic preparation of the invention is preferably from 5 to 9, more preferably from 6 to 8.5. When the pH of the aqueous cosmetic preparation is within the range, the aqueous cosmetic preparation having good dispersion stability and preservation stability is obtained (para 0201). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to adjust the pH of the aqueous cosmetic of Castro with acidifying and alkalizing agents to adjust towards the desired pH. One would have been motivated to do so because when the pH of the aqueous cosmetic preparation is within the range 5-9, the aqueous cosmetic preparation having.  good dispersion stability and preservation stability is obtained. It is well within the purview of one of ordinary skill in the art to adjust to the desired pH.
RESPONSE TO ARGUMENTS
13. 	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicant argues that the aqueous cosmetic of table 2 does not fall within the weight of greater than or equal to 0.3 mass % and less than or equal to 2 mass %. 
	In response, this argument is not found persuasive because Applicants are limiting the composition to the Example when the reference states that the carmine can be used in amounts from about 0.001-1 % and use of 1 % carmine would provide for 1.299 because the carmine. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The results of the instant specification such as for Example 12 are not commensurate in scope with the claims. These Examples show xanthan gum, butylene glycol and xanthan gum in addition to carminic acid in specific amounts. For Example, the claims recite at least one polyhydric alcohol and no amounts and the examples were butylene glycol at 10 % with no other showing. The scope of the composition of the Examples are not commensurate in scope with the claims. 
	Regarding claim 13, the amendment does not exclude the “self-tanning” agent of Castro because Castro disclose this agent can be 1,3 dihydroxyacetone and the claims recites at least one agent selected from the group consisting of which includes a dye. While the compositions recite inclusion of 1,3 dihydroxyacetone this ingredient  is primarily used as an ingredient in sunless tanning products. It is a waterproof skin dye used to darken light or unpigmented areas of skin affected by vitiligo, scars or other causes (see evidence 1,3 Dihydroxyacetone dimer, Thermo Scientific®).

CONCLUSION 
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CORRESPONDENCE
15.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615